Case 1:20-cv-10701-DPW Document 65-10 Filed 04/30/20 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MCCARTHY et al,
Plaintiffs,

V.
BAKER et al,

|
|
| CIVIL ACTION NO. 1:20-cv-10701-DPW
|
Defendants. |
|

 

DECLARATION OF CONNOR O'BRIEN

 

I, Connor O'Brien, hereby declare and state the following:
1. Ireside in Massachusetts.
2. Jam over the age of 18 and competent to testify in this matter.
3. Thold a valid LTC issued by the Commonwealth of Massachusetts.
4. On April 29, 2020, I visited the WalMart in West Boylston, Massachusetts.
5. I went to the Sporting Goods section and asked the clerk for ammunition for my handgun.

6. The attendant informed me that no Walmarts in the US carry handgun ammo as of January
2020.

7. He further stated that their store donated all un-sold handgun ammo to the West Boylston Police
Department at that time.

8. I was unable to purchase ammunition for my handgun at Walmart.

I declare under the penalty of perjury that the foregoin g is true and correct.
Exec this 30th day of April, 2020.
Or
4 <a ee
Ty Ee

Connor O'Brieh
